DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-10 and 16-23 are allowed over the prior art.
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carnevale (US 2010/0174955 A1).
For claim 11, Carnevale teaches a method, comprising: receiving, at a memory device comprising a memory array, a read command from a host device; reading first data of the memory array based at least in part on the read command (see paragraph [0029] lines 1-5, [0002], and other locations); performing an error correction operation on the first data to obtain second data (see [0029], [0042], and other locations: ECC output is second data) and an indicator of a state of error in the second data, wherein the indicator indicates a corrected error or no detectable error (see [0146] and other locations: status registers contain said information); and outputting, to the host device during a burst interval, one of the first data or the second data using a first channel (see [0123] and other locations: multiple types of burst available) and the indicator of the state of error using a second channel (view reading status registers separately from the data as said second channel). 

For claim 15, Carnevale teaches the limitations of claim 11 for the reasons above and further teaches storing the indicator of the state of error in a register during the burst interval, wherein outputting the indicator of the state of error is based at least in part on storing the indicator of the state of error in the register (see locations pointed to above and rejection to claim 11). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114